DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species-I, corresponding to Claims 1, 2, 7, 9, 11-13, 15-17, 20, 23 and 28 in the reply filed on 01/11/2021 is acknowledged.   Thus Claims 18-19, 21-24 and 26-27 are withdrawn from consideration.
Response to Amendment
As directed by the amendment filed on 01/11/2021 claims 1, 2, 9, 11-13, 15-24 and 26-28 are amended, claims 52-54 are newly added. Claims  1, 2, 7, 9, 11-13, 15-17, 20, 23, 28 and 52-54 are currently pending.
Priority
Applicant’s claim for the benefit of a prior-filed Provisional Application No. 62/408,242, filed 10/14/2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2019, 6/08/2020 and 01/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim-12 recites: “the dynamic preload tensioner comprises a tensioning drum axially movable such that the tensioning drum engages the flexible tensioning element when the tensioning drum is rotated”. 
It is unclear from the claim, how the flexible tensioning element engages with the tensioning drum when the drum is rotated. 
The current specification on (Pg.21, lines:1-6) describes with reference to (Fig.5A-5F): the tensioning drum 502 is a cylindrical member engaged with the flexible tensioning element 504a, and redirects a path of the flexible tensioning element 504a when the drum moves along its central axis.
The tensioning drum does not rotate, rather a gear (520) which is coupled to the drum (502) rotates and drives the tensioning drum to move axially… as recited in (Pg.21, lines:30-31), that is also the subject matter of claim-15.
Those two claims will be examined based on the description given on the spec, and the Examiner also suggests to amend the claim-12 to match with the written description and as depicted in (Figs.5A-5F).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 11, 20, 28 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAITO in the publication (US 2012/0046522 A1).
Regarding claim-1 NAITO discloses a computer-assisted surgical system comprising a surgical instrument (Fig.1) shows a surgical instrument, and (¶:[0048]) recites, the operating section of the instrument has a controller-250, a memory-260 and an input unit 270 for accepting instruction from an operator) those tree units are similar to the basic components of a computer;
the surgical instrument comprising: a proximal end and a distal end (Fig.1) shows the instrument has a proximal end where the input unit (270) is located, and the distal end which is furthest from the input unit, a chassis at the proximal end of the surgical instrument (Fig.1: element-200) is considered as chassis;
a first drive component (Fig.1 shows: fixed pulley-210) which is driven by knob coupled to the pulley, as recited in (¶:[0045]) the arrangement of pulley driven by a knob is considered as the 1st drive component, and a second drive component mounted in the chassis (Fig.1) shows: a linear actuator (232), which is considered as second drive component), both the elements (210 & 232) are inside the chassis (200);
a distal end component at the distal end of the surgical instrument (Fig.1: element-140); 
a flexible tensioning element coupled to the first drive component, extending along a path to the distal end component, and coupled to the distal end component (Fig.1) shows the wires (180a) is connected to the drive components (210) at the proximal end of the housing and goes through the flexible tube (120) and couples to the distal end component (140), as explained in  (¶:[0044-0046]);
a dynamic preload tensioner mounted in the chassis and coupled to be driven by the second drive component (Fig.1) shows a pair of pulleys (234, 236) connected to the linear actuator (232), the pair of pulleys (234, 236) which is considered as the dynamic preload tensioner, to change the path of the flexible tensioning element as the dynamic preload tensioner moves relative to the chassis (¶:[0060] recites, pair of pulleys 234 & 236 moved apart by the linear actuator 232 to change the path of the tensioning wire 180a), (Fig.6A-C) depicts the movements of dynamic tensioner elements (234, 236) thereby changing the path of the tensioning element (180a).
Regarding claim-7 NAITO discloses the limitations of claim-1, Naito further discloses at a first position of the dynamic preload tensioner, a first tension exists in the flexible tensioning element (Fig.6B) shows first position of the preload tensioner (pulleys 234 & 236) which causes a first tension on the wire (180a); 
and at a second position of the dynamic preload tensioner, a second tension exists in the flexible tensioning element (Fig.6C) shows the second position of the preload tensioner (pulleys 234 & 236) which are further apart from each other and cause a second tension on tensioning wire (180a), 
the second tension being larger than the first tension (¶:[0060] recites, when increasing the tensile force applied to the wire 180a is desired, the movable pulleys 234 236 are moved further apart to extend the paths of the wires 180a as shown in Fig.6C).
Regarding claim-9 NAITO discloses the limitations of claim-1, Naito further discloses wherein the dynamic preload tensioner is positioned to cause an adjustable preload to be applied to the flexible tensioning element when then the dynamic preload tensioner is moved relative to the chassis, the dynamic tensioner (pair of pulleys: 234, 236) are moved by the linear actuator (232) to cause a change in tensile force applied to the flexible tensioning cable (180a), as recited in (¶:[0047]).
Regarding claim-11 NAITO discloses the system of claim-1, Naito further discloses the system further comprises a plurality of flexible tensioning elements  each coupled to the first and second drive components mounted in the chassis (Fig.1) shows tensioning element (180a) has two section which are positioned parallel to each other, and both sections are coupled to the first drive components (210) and the second drive component (linear actuator: 232), all of them are inside the chassis (200), 
the dynamic preload tensioner is movable relative to the chassis to change a path of each of the plurality of flexible tensioning elements (Fig.6A-C) shows the pair of pulleys (234, 236) when activated by the 2nd drive component (232) change the path of both sections of tensioning wires (180a).
Regarding claim-20 NAITO discloses the system of claim-1, Naito further discloses wherein the surgical instrument comprises an elongate body extending distally from the chassis (Fig.1: element-120 extending distally from chasis-200); 
the elongate body comprises a distal end coupled to the distal end component (¶:[0042] recites section-140 coupled to the distal end of elongated tube-120);
the elongate body contains at least a portion of the path of the flexible tensioning element (Fig.1 shows, path of the tensioning element 180a goes through elongate body 120); 
and the dynamic preload tensioner is configured to move the elongate body relative to the chassis to change the path when the dynamic preload tensioner is moved relative to the chassis (¶:[0045]) recites, when the tension on wire (180) is changed by the preload tensioner pulleys (234, 236), the section (140) of the elongate body (120) bends in an up-down direction.  
Regarding claim-28 NAITO discloses a method comprising: moving a dynamic preload tensioner of a surgical instrument to increase preload tension in a flexible tensioning element of the surgical instrument (Fig.6A-C) shows: a pair of pulleys (234, 236) move further apart to increase tension on cable (180a), the pair of pulleys (234, 236) are considered dynamic preload tensioner and the cable (180a) is the flexible tensioning element; 
driving the flexible tensioning element of the surgical instrument to move a distal end component of the surgical instrument while a position of the dynamic preload tensioner is maintained
Regarding claim-52 NAITO discloses the system of claim-1, Naito further discloses wherein the flexible tensioning element is a first flexible tensioning element, and the path is a first path the cable (180a) as shown in (Fig.1) is considered as the 1st flexible tensioning element, and the path of its movement is considered as the 1st path;
the surgical instrument further comprises a third drive component and a second flexible tensioning element (Fig.1) shows an additional pulley (220) and the cable (180b), those are considered as the third drive component and second flexible tensioning element respectively;
the second flexible tensioning element is coupled to the third drive component, extends along a second path to the distal end component, and is coupled to the distal end component (Fig.1) shows the cable (180b) is coupled to the pulley (220) and the bending section (140) at the distal end of the instrument. That  cable (180b) extends along a second path which is different from the path followed by the first cable (180a); 
the dynamic preload tensioner is coupled to be driven by the second drive component (Fig.1) shows the pair of pulleys (244, 246) coupled to the linear actuator (242), that pair of pulleys is considered as the preload tensioner and the actuator is considered as the drive component, change the second path of the second flexible tensioning element as the dynamic preload tensioner moves relative to the chassis (¶:[0047]) recites, the actuator (242) pulls the pair of pulleys (242, 246) further apart relative to the chassis and that causes change in path of the cable (180b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2012/0046522 A1) by NAITO
Regarding claim-53 NAITO discloses the system of claim-1, Naito further discloses wherein in a second position, the dynamic preload tensioner causes a second preload tension to exist in the flexible tensioning element sufficient to inhibit the flexible tensioning element becoming slack during operation of the surgical instrument (Fig.6C) shows a second position of the dynamic preload tensioner (pair of pilleys:234, 236) which causes the (cable:180a) to be more tensioned,  thus inhibiting any slack on the cable; 
the second preload tension is larger than the initial first preload tension (Fig.6B) shows the first position of preload tension where the pair of pulleys (234, 236) are closer to each other compared to second position where the pair of pulley are further apart, and that causes more tension on the cable.
NAITO shows in (Fig.6B) a first position of the preload tensioner with an initial preload tension, but does not specifically recite in a first position, the dynamic preload tensioner causes an initial first preload tension set during manufacture of the surgical instrument to exist in the flexible tensioning element, however It would have been obvious at to one of ordinary skill in the art before the effective filing date of .
Regarding claim-54 NAITO discloses the system of claim-1, Naito further discloses wherein the surgical instrument comprises a first set of flexible tensioning elements controlling movement of the distal end component in a first degree of freedom and a second set of flexible tensioning elements controlling movement of the distal end component in a second degree of freedom (¶:[0045] recites, the tensioning elements (cables 180a & 180b) are moved by the drive components (pulleys:210, 220) and linear actuators (232, 242) to cause up-down and left to right articulation of the distal end of the instrument;
in a second position, the dynamic preload tensioner causes a second preload tension to exist in the first and second sets of flexible tensioning elements sufficient to inhibit the first and second sets of flexible tensioning elements becoming slack during operation of the surgical instrument Fig.6C) shows a second position of the dynamic preload tensioner (pair of pilleys:234, 236) which causes the (cable:180a) to be more tensioned thus inhibiting any slack on the cable; 
and the second preload tension is larger than the initial first preload tension (Fig.6B) shows the first position of preload tension where the pair of pulleys (234, 236) are closer to each other compared to second position where the pair of pulley are further apart, which causes more tension on the cable.
NAITO shows in (Fig.6B) a first position of the preload tensioner with an initial preload tension, but does not specifically recite in a first position, the dynamic preload tensioner causes an initial first preload tension set during manufacture of the surgical instrument to exist in the first and second sets of flexible tensioning elements, however It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to design the instrument to have a least tensioning position for the cable during manufacturing, as shown in (Fig.6B).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NAITO in view of the publication (US 2016/0184036 A1) by SOLOMON et al.
Regarding claim-2 NAITO discloses the limitations of claim-1, Naito further discloses a memory, and a computer processor, the computer processor is configured to execute instructions stored in the memory to perform operations comprising driving the second drive component to move the dynamic preload tensioner from a first position to a second position (¶:[0048]) recites, the operating section comprises a memory, a control unit and an operator input unit which accepts instructions from an operator, the memory unit stores information required for arithmetic operations performed by the control unit, the control unit reads the required information from the memory unit based on an instruction from the operator input from the input unit and executes an arithmetic operation by using this required information to calculate a value concerning adjustment of the tension wires (180a,b) and furthermore, controls operations of the linear actuator to change position of the dynamic per-load tensioner (pair of pulleys:234, 236)   
NAITO does not specifically disclose the system further comprises a manipulator, the surgical instrument is mounted on the manipulator; 
the manipulator comprises a first drive output and a second drive output, 
so that the first drive output is positioned to drive the first drive component of the surgical instrument,  and the second drive output is positioned to drive the second component of the surgical instrument; 
	However, SOLOMON discloses a surgical system which includes a surgical instrument and a manipulator assembly, wherein the surgical instrument is coupled to the manipulator assembly via mechanical interface (Abstract).
Solomon further teaches in (¶:[0117], the surgical instrument is coupled with motors in the manipulator assembly for driving the operation of the instrument assembly), It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical instrument of NAITO by mounting it to a manipulator assembly having multiple motors, which will be able to drive the component of the surgical instrument instead of manual operation, as taught by SOLOMON (¶:[0016]).   
Allowable Subject Matter
Claims 12, 13, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the most pertinent prior art of record by NAITO discloses the general structural features such as drive components, tensioning element and preload tensioner of the surgical instrument. 
However, NAITO does not disclose or suggest, the preload tensioner comprises a drum which is engaged with tensioning elements, wherein the drum is coupled to a 
Another prior art (US 2019/0307552 A1) by LAMBRECHT et al. discloses a medical instrument which includes cable pairs that wound around input spindles and connected to actuate degrees of freedom of an instrument shaft structure, however LAMBRECHT also does not disclose or suggest the subject matter of the claims 12-17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/           Supervisory Patent Examiner
Art Unit 3792